Citation Nr: 1549500	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  13-24 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

The Veteran served on active duty from October 1968 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, that granted service connection for PTSD and assigned an initial 50 percent rating, effective February 19, 2008.  The Veteran subsequently appealed with respect to the initially assigned rating.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

The Veteran served as a U.S. Army communications specialist with service in the Republic of Vietnam in 1969.  In a March 2011 notice of disagreement and in an August 2013 substantive appeal, the Veteran contended that his PTSD is more severe than is contemplated by his initial 50 percent rating.  

In June 2005, a VA psychiatrist performed an initial assessment for PTSD.  The psychiatrist noted the Veteran's reports of his traumatic experiences in combat in Vietnam and symptoms such as nightmares, intrusive thoughts, anxiety, irritability, and social isolation.  On examination, the psychiatrist noted coherent and relevant speech, anxious and sad mood, and appropriate affect with no gross thought disorder, no symptoms of psychosis, no suicidal or homicidal ideations plans or intent.  The psychiatrist noted good reality testing, intact abstracting and calculating abilities, good insight and judgment, and good past and recent memory function.  The psychiatrist diagnosed PTSD, prescribed anti-depressive medication, and recommended group and individual psychotherapy.  He assigned a Global Assessment of Functioning (GAF) score that indicated serious social and occupational impairment. 

The Veteran received ongoing therapy from this attending psychiatrist every two to three months from June 2005 to June 2013.  In the treatment reports and in an October 2012 Disability Benefits Questionnaire, the psychiatrist noted the Veteran's current symptoms, activities, and limitations with nearly identical mental status evaluations, frequently noting that the Veteran's disorder was stable and referring to his initial June 2005 evaluation.  

The RO received the Veteran's claim for service connection for PTSD in February 2008.  After development of evidence to verify the occurrence of the Veteran's reported traumatic events, he underwent a VA compensation and pension examination for PTSD in August 2010.  A VA psychologist noted a review of the claims file, the history of VA outpatient mental health therapy, and summarized the Veteran's combat experiences, reactions, and current symptoms that included nightmares, intrusive thoughts, sleep disruption, hypervigilance, social isolation, and abnormal emotional responses.  On examination, the psychologist noted that the Veteran was alert, cooperative, and dressed and groomed appropriately.  Mood and affect were restricted but speech was normal.  There was no evidence of perceptual impairment or a thought disorder.  The Veteran denied both suicidal and homicidal ideation.  Memory, concentration, abstract reasoning, judgment, impulse control, and insight were all intact.  The psychologist diagnosed moderate PTSD characterized primarily by diminished emotions and social avoidance and assigned a GAF score indicating moderate symptoms.  The psychologist also noted that the disorder would not prevent employment. 

However, in a September 2014 letter, the Veteran's son reported that the Veteran had been involved in an argument at work in which he told another worker that he was experiencing flashbacks and threatened violent action with a firearm.  The Veteran was arrested but later found not to be an actual threat.  Nevertheless, he was terminated from that job.  Following the event, the son reported that the Veteran slipped into a renewed state of depression, began walking aimlessly around the neighborhood, and expressed suicidal ideations.  

Therefore, as the evidence suggests that the Veteran's PTSD symptomatology may have increased in severity since the August 2010 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).   

Furthermore, as the Veteran receives ongoing psychiatric care through the VA facility in Hackensack, New Jersey, records dated from June 2013 to the present from such facility should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records referable to the Veteran's PTSD from the Hackensack VA facility dated from June 2013 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his PTSD. The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  The examiner should also specifically address the extent of the resulting social and occupational impairment. 

The examiner should also consider the September 2014 written statement from the Veteran's son.  

All opinions expressed should be accompanied by supporting rationale. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's initial rating claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




